Citation Nr: 1513021	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 3, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for PTSD and assigned an initial 30 percent disability rating, effective April 27, 2006.  

In a June 2009 rating decision, the RO denied entitlement to a TDIU and increased the assigned rating for PTSD to 50 percent, effective January 26, 2009, which did not satisfy his appeal as to that issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge; a transcript of the hearing is associated with the claims file.  (In December 2014, the Board notified the Veteran that the Veterans Law Judge who conducted the July 2011 hearing was no longer employed by the Board and offered him the opportunity to testify at a new hearing.  The Veteran replied the same month, indicating that he did not wish to appear for another hearing.)

In an October 2011 decision, the Board, in pertinent part, granted an initial 50 percent rating for the Veteran's PTSD effective from April 27, 2006, and denied a rating higher than 50 percent for the entire appeal period.  At that time the Board also remanded the claim for a TDIU to the agency of original jurisdiction (AOJ) for additional development.  

The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated that part of the Board's October 2011 decision that denied an initial rating in excess of 50 percent for PTSD for the entire appeal period, and remanded the case to the Board for further proceedings consistent with a January 2012 Joint Motion for Partial Remand.  

In August 2012, the Board remanded the claim for an increased rating for PTSD to the AOJ for additional development.

In a February 2013 rating decision, the AOJ granted a total, 100 percent disability rating for PTSD, effective January 26, 2009.

In a May 2013 decision, the Board denied the claim of entitlement to an initial rating in excess of 50 percent for PTSD prior to January 26, 2009.  At that time, the Board again indicated that the claim for a TDIU prior to January 26, 2009 still required development and adjudication.  

The Veteran appealed the Board's May 2013 decision denying a disability rating in excess of 50 percent for PTSD prior to January 26, 2009 to the Court.  In an April 2014 Order, the Court vacated the portion of the Board's May 2013 decision that denied an initial rating in excess of 50 percent for PTSD prior to January 26, 2009, and remanded the case to the Board for further proceedings consistent with an April 2014 Joint Motion for Partial Remand.

Meanwhile, in a February 2014 decision, the Board had granted a TDIU for the period from September 3, 2008 to January 26, 2009 and denied a TDIU prior to September 3, 2008.  An October 2014 rating decision by the Boise, Idaho RO, which presently has jurisdiction of this case, effectuated the February 2014 Board decision, awarding a TDIU, effective September 3, 2008.  

The Veteran appealed the Board's February 2014 decision to the Court.  In a November 2014 Order, the Court vacated the portion of the Board's February 2014 decision that denied entitlement to a TDIU prior to September 3, 2008, and remanded the case to the Board for further proceedings consistent with a November 2014 Joint Motion for Remand.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The parties to the November 2014 Joint Motion for Remand agreed that the Board's February 2014 decision denying a TDIU prior to September 3, 2008 failed to cite a lay statement received in May 2008 from Reverend R. H. Hale that was referenced in a June 2013 Memorandum of Extraschedular Consideration regarding entitlement to a TDIU, which was prepared by the Appeals Management Center (AMC) in Washington, DC.  The parties further indicated that they were unable to locate the statement in the claims file.

The Board has reviewed every page of the claims file, including records associated with the electronic Virtual VA and Veterans Benefits Management System (VMBS) files, and has not located any statement from Reverend Hale.  In fact, having reviewed the evidence in its entirety, the Board notes that a lay statement from Reverend Hale is not referenced among evidence listed in any rating decisions, statements of the case, supplemental statements of the case, in VCAA letters, or in correspondence from the Veteran's representative, leading the Board to question whether the AMC inadvertently listed and reviewed a document from a Reverend Hale belonging to another Veteran.  Nevertheless, to comply with the Court's Order, a remand is required to attempt to locate the lay evidence received from Reverend Hale.

Regarding the claim for an initial rating in excess of 50 percent for PTSD prior to January 26, 2009, because the outstanding lay statement referenced in the Memorandum of Extraschedular Consideration regarding entitlement to a TDIU may also be pertinent to the underlying PTSD disability, the increased rating claim is inextricably intertwined with the TDIU issue being remanded and must also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Conduct a search at the Appeals Management Center to attempt to locate a lay statement received in May 2008 from Reverend R. H. Hale that was referenced in a June 2013 Memorandum of Extraschedular Consideration regarding entitlement to a TDIU.  Each of the three AMC personnel who signed the Memorandum should conduct a search of his or her workstation to attempt to locate the document.  All attempts to obtain the lay statement must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2), as the lay statement was apparently in custody of VA at one time.  If no such record exists, or is otherwise unavailable, make a formal finding as to its unavailability and notify the Veteran of such.  Similarly, if the document is located and pertains to another Veteran's claim, make a notation of such in the file and associate the document with the correct claims file.

2.  After undertaking any other development deemed appropriate and ensuring that the requested action is completed, the AOJ should readjudicate the claims for an increased rating for PTSD prior to January 26, 2009 and entitlement to a TDIU prior to September 3, 2008.  If any of the benefits sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




